Chadwick, J.
This is an action on an account stated, to recover a balance of $1,161.67, growing out of certain transactions between the plaintiff and the defendant. It appears from the testimony that, on the 28th day of February, 1910, the plaintiff and the defendant entered into a written contract, under the terms of which the defendant took over and agreed to operate a sawmill and logging outfit which the plaintiff held under a contract of purchase from one Wertz, the owner. The mill was operated by the defendant until on or about April, 1910, and on or about August 1, 1910, the defendant rendered an account to the plaintiff for the above amount, showing the balance due the plaintiff on account of lumber sold from the mill. The case was tried before the court without a jury. The court found, among other things, that operations under the contract *702were suspended and the contract abandoned by mutual consent, on or about April 1, 1910, and that on or about August 1, 1910, an account was stated between the plaintiff and the defendant, showing a balance due plaintiff as alleged in the complaint, for which amount, less certain credits, judgment was entered. From this judgment, the defendant has appealed.
The findings of the court are amply sustained by the testimony, and according to our usual practice in such cases, the judgment must he affirmed. It is so ordered.
Cbow, Gose, and Parker, JJ., concur.